Citation Nr: 0109223	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  99-01 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for hypertension, to include as secondary to a 
service connected psychiatric disability.

2.  Entitlement to service connection for post traumatic 
stress disorder.

3.  Entitlement to an increased evaluation for service-
connected residuals of gunshot wound, left sphenoid bone with 
headaches, currently evaluated as 30 percent disabling.

4.  Entitlement to a compensable evaluation for service-
connected conversion reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Montgomery, Alabama 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to the benefits sought.

An unappealed March 1970 rating decision is the first time 
the RO denied entitlement to service connection for 
hypertension, on both a direct and presumptive basis.  
Subsequent RO and Board decisions confirmed this denial.  In 
August 1994, the Board denied entitlement to service 
connection for hypertension, to include as secondary to a 
service connected psychiatric disability.  The veteran did 
not appeal this decision.  This is the most recent final 
denial of this matter.

In a January 1998 rating decision the RO denied the veteran's 
attempt to reopen a claim for service connection for 
hypertension.  The veteran perfected his appeal of this 
claim.  The other claims on appeal were denied in a separate 
rating dated in May 1999.

In October 1999, the Board remanded these matters, with the 
exception of the hypertension claim, for the purpose of 
scheduling a Travel Board hearing.  In November 2000, the 
veteran testified before this member of the Board regarding 
these matters and confirmed that he wished to continue with 
his perfected appeal of a January 1998 rating decision 
regarding his hypertension claim.  
REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
In this case, in view of the expanded duty to assist, the 
record reflects the need for further development regarding 
all of the veteran's claims before the Board.  

Regarding the veteran's claim for entitlement to service 
connection for PTSD, and his claim for an increased 
evaluation for a psychiatric disorder currently classified as 
conversion disorder, further evaluation is needed, to include 
testing for PTSD for the purposes of clarifying the exact 
diagnosis of his service connected psychiatric disorder or 
disorders.  He is noted to have confirmed stressors for PTSD 
purposes; having been awarded a Purple Heart, and having been 
treated for a gunshot wound to the face inservice.  The most 
recent VA examination of January 1999 specifically was noted 
to be for mental disorders not including PTSD and the 
diagnosis was anxiety disorder related to the Korean War.  
Other medical records diagnosed him with "conversion 
disorder" for which he is presently service connected.  
Additionally a more thorough psychiatric evaluation than the 
one conducted in January 1999 is needed to ascertain the 
current level of social and industrial impairment caused by a 
service connected psychiatric disorder.    

Regarding the veteran's claim for entitlement to service 
connection for hypertension, to include as secondary to a 
service connected psychological disorder, this matter is 
inextricably with the claim of service connection for PTSD.  
It would be premature to adjudicate the hypertension claim 
prior to adjudication of the PTSD claim.  See Smith v. Gober, 
236 F. 3d (2001).

Regarding the veteran's claim for an increased evaluation for 
his residuals of a gunshot wound, left sphenoid bone with 
headaches, the veteran has alleged in his November 2000 
hearing testimony that his primary complaint regarding this 
is recurrent headaches and drainage from the area of the 
missing left eye.  Currently he is evaluated under the 
diagnostic code applicable for sinusitis.  The RO should 
consider whether a higher evaluation could be warranted under 
other applicable diagnostic codes.  The January 1999 VA 
examination is noted to have not included a review of the 
veteran's medical records.  The United States Court of 
Appeals for Veterans Claims has held that the "fulfillment of 
the statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one." Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  

Accordingly, further appellate consideration will be deferred 
and the claim is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for any pertinent disability, 
and to also furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, not already in the claims 
folder should then be requested.  All 
records obtained should be added to the 
claims folders.

2.  Thereafter, the veteran should be 
scheduled for a VA examination to 
ascertain the nature and severity of his 
claimed psychiatric disorder(s).  The 
claims folder as well as a copy of this 
remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  A detailed claims 
file review should be conducted, to 
include review of service medical 
records, as well as records of medical 
treatment for neuropsychiatric complaints 
subsequent to service.  The report of the 
examination should include a detailed 
account of all pathology and 
manifestations associated with any 
psychiatric disability found to be 
present.   The examiner must be requested 
to express opinions on the following 
questions: (1) the exact diagnosis or 
diagnoses of any psychological or 
psychiatric disability currently shown; 
(2) the degree of probability that any 
psychiatric or psychological disorder 
currently shown was caused by service, 
including the confirmed inservice 
stressors, and (3) The psychiatrists 
should describe how the symptoms of any 
service connected psychiatric disorder 
diagnosed affect his social and 
industrial capacity.  The report of 
examination should include a complete 
rationale for all opinions expressed. All 
necessary special studies or tests 
including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
and the Mississippi Scale for Combat-
Related Post-Traumatic Stress Disorder 
are to be accomplished.  The examiner 
should assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF).  It is imperative that the 
physician include a definition of the 
numerical code assigned.  The examiner 
must provide full rationale for all 
opinions and conclusions reached.

3.  The veteran should be scheduled for a 
VA examination, as needed, to determine 
the extent of his current residuals of 
gunshot wound of the left sphenoid bone 
to be conducted by an ENT specialist and 
any other appropriate specialist 
indicated.  All indicated tests, 
including x-rays, should be accomplished 
and all clinical findings should be 
reported in detail.  The claims file 
should be provided to the examiner(s) for 
review in conjunction with the 
examination.  The examiner(s) should 
determine the extent, severity and 
current symptomatology of any head or 
sinus disorder found to be a residual of 
the gunshot wound.  The examiner should 
specifically comment on any discharge, 
crusting, headaches, scabbing or 
purulence.  If any of these symptoms are 
found or reported, their severity and 
frequency should be described. 

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 



